internal_revenue_service number release date index no cc psi plr-104339-01 may in re legend taxpayer dear this is in response to a letter_ruling request regarding taxpayer’s responsibility for the excise_tax imposed by sec_4251 of the internal_revenue_code on amounts paid for communication services your authorized representative submitted this request on your behalf taxpayer has represented the following taxpayer builds communication networks and sells access to these networks to internet service providers isps isps provide their customers access to the isps’ services via taxpayer’s communication networks to build the networks taxpayer purchases from local exchange carriers lecs two types of line services taxpayer purchases local primary rate interface pri line service between the lec’s central office where isps’ customers’ calls are received and taxpayer’s modem bank this pri line service is a one way line service that permits taxpayer to receive but not to initiate voice and data transmissions taxpayer also purchases other line services that connect its modem bank to its data network and ultimately to the isps’ services other line services taxpayer sells to isps access to these line services an isp’s customers access the isp’s services by calling via a modem into the lec’s central office the customer’s call is then routed to taxpayer’s modem bank over a pri line at the modem bank the customer’s call is routed over other line services to the taxpayer’s data network and ultimately the isp’s services sec_4251 imposes a tax on amounts paid for communications_services the term communications_services means local_telephone_service toll_telephone_service and teletypewriter_exchange_service sec_4251 provides that the tax is paid_by the person paying for the service under sec_4291 the person receiving the payment for the service is responsible for collecting the tax from the person making the payment sec_4252 defines local_telephone_service as the access to a local telephone system and the privilege of telephonic quality communication with substantially_all persons having telephone or radio telephone stations constituting a part of such local telephone system and any facility or service provided in connection with a service described in the term local_telephone_service does not include any service which is a toll_telephone_service or a private_communication_service sec_4252 defines toll_telephone_service as a telephonic quality communication for which a there is a toll_charge which varies in amount with the distance and elapsed transmission time of each individual communication and b the charge is paid in the united_states and a service which entitles the subscriber upon payment of a periodic charge determined as a flat amount or upon the basis of total transmission time to the privilege of an unlimited number of telephonic communications to or from all or a substantial portion of the persons having telephone or radio telephone stations in a specified area which is outside the local telephone system area in which the station provided with the service is located taxpayer’s purchase of the pri line service and the other line services do not provide taxpayer with the privilege of telephonic quality communication with substantially_all persons having telephone or radio telephone stations constituting a part of a local telephone system therefore taxpayer’s payments to the lecs for its line services are not amounts paid for local_telephone_service as defined in sec_4252 likewise taxpayer’s sale of access to these line services does not give isps the privilege of communication as defined in sec_4252 therefore amounts paid_by the isps to taxpayer for access to these line services are not amounts paid for local_telephone_service as defined in sec_4252 taxpayer’s purchase of the pri line service and the other line services do not provide taxpayer with telephonic communication for which there is a toll_charge for each individual communication or the privilege of an unlimited number of telephonic communications to or from all or a substantial portion of the persons having telephone or radio telephone stations in a specified area that is outside the local telephone system area in which the station provided with the service is located therefore taxpayer’s payments to the lecs for its line services are not amounts paid for toll_telephone_service as defined in sec_4252 likewise taxpayer’s sale of access to these line services does not give isps the privilege of toll_telephone_service as defined in sec_4252 therefore amounts paid_by the isps to taxpayer for access to these line services are not amounts paid for toll_telephone_service as defined in sec_4252 neither the amounts taxpayer pays to the lecs for line services nor the amounts paid to taxpayer by the isps for access to these line services are for teletypewriter_exchange_service as described in sec_4252 accordingly based on taxpayer’s representations amounts paid_by taxpayer to the lecs for the purchase of pri line service are not subject_to the communications excise_tax imposed by sec_4251 amounts paid_by taxpayer to the lecs for the purchase of other line services from its modem bank to isps’ services are not subject_to the communications excise_tax imposed by sec_4251 amounts paid to taxpayer by isps for providing access over the lines described above are not subject_to the communications excise_tax imposed by sec_4251 consequently taxpayer has no collection obligation under sec_4291 with respect to these amounts this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by bernard weberman assistant to the branch chief branch enclosures copy of this letter copy for sec_6110 purposes
